Citation Nr: 0014551	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees secondary to service-connected bilateral 
hallux valgus.

2.  Entitlement to an increased rating for hallux valgus of 
the left foot, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for hallux valgus of 
the right foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from February 1985 to 
October 1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
degenerative joint disease of the knees, or any other 
objective findings for abnormal knee pathology.

2.  The appellant's service-connected hallux valgus of the 
feet is currently manifested by very slight angulation of the 
right great toe and post operative corrected hammer toes on 
the left; she is rated at the maximum schedular level for 
this disability.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
degenerative joint disease of the knees secondary to service-
connected hallux valgus of the feet has not been presented.  
38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a rating in excess of 10 
percent for hallux valgus of the right foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5280 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for hallux valgus of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5280 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Secondary Service Connection

The issue before the Board is whether the appellant is 
entitled to service connection for degenerative joint disease 
of the knees secondary to the her service-connected hallux 
valgus of the feet.  A person who submits a claim for 
benefits to the VA shall have the burden of offering 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  In the absence of evidence 
of a well grounded claim, there is no duty to assist the 
claimant in developing the facts pertinent to her claim, and 
the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 68 
(Fed. Cir. 1997).

The claimant must demonstrate three elements to establish 
that a claim is well grounded.  First, she must present 
medical evidence of a current disability.  Second, she must 
produce medical or, in some instances, lay evidence of an in-
service incurrence or aggravation of a disease or injury.  
Finally, she must offer medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468- 69.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991). Additionally, where 
a veteran served ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
certain chronic diseases (to include degenerative joint 
disease) become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).
Also, service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury, or for a nonservice-connected 
disability that is aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet.App. 439 (1994) (en banc).
An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing degenerative joint disease of the knees, or 
any other objective findings for abnormal pathology of the 
knees.  On VA joint examination in March 1998, the appellant 
reported constant knee pain.  However, there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat abnormal movement, or 
guarding of movement.  Gait was good, without functional 
limitations on standing or walking.  The range of motion was 
from 0 to 117 degrees on the right, and from 0 to 114 degrees 
on the left.  The diagnosis was questionable degenerative 
joint disease of the both knees with little loss of function 
due to pain.  The examiner stated that "it is very doubtful 
that the hallux valgus she suffered had significant causation 
on her knees."  A subsequent x-ray study of the knees was 
negative for degenerative joint disease; the knees were 
described as normal.  Private treatment notes dates February 
1995 to August 1997 are negative for knee complaints and 
findings.  Similarly, a private medical statement from R.D. 
Agee, D.P.M., undated, is negative for a diagnosis of 
degenerative joint disease of the knees, or other objective 
abnormal knee pathology, although subjective knee symptoms 
were noted.

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  Accordingly, absent 
competent medical evidence of degenerative joint disease of 
the knees, or other abnormal knee pathology, the claim for 
service connection for degenerative joint disease of the 
knees is not well grounded.
The Board notes that the specific provisions of the M21-1 
referred to by the appellant's representative are in direct 
contravention of the command of 38 U.S.C.A. § 5107 and that, 
absent the submission of a well grounded claim, the VA cannot 
undertake to assist a claimant in developing facts pertinent 
to his or her claim.  Morton v. West, 12 Vet. App. 477, 481- 
84 (1999).

Under 38 U.S.C.A. § 5103(a), the VA is obligated to advise 
claimants of the evidence necessary to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of her application for the 
claim for service connection.

II.  Claims for Increase

The appellant contends that the 10 percent evaluations 
assigned her service-connected hallux valgus of the right and 
left foot do not reflect adequately the severity of her foot 
symptomatology.  She asserts that the evaluations should be 
increased based upon recurrent episodes of foot pain with 
prolonged standing that interferes with employment.  A claim 
for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-632 (1992).  As the appellant 
has claimed that her disabilities are more severe, her claims 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

A maximum 10 percent schedular rating is provided for 
unilateral hallux valgus, where operated with resection of 
the metatarsal head or where the deformity is so severe as to 
be equivalent to an amputation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  This is the highest schedular 
evaluation for a hallux valgus.  There is no basis for a 
schedular increase for either foot in this case.  We note 
that there was no evidence of painful motion, edema, 
instability, weakness, or tenderness on VA examination of the 
feet in  March 1998.  See 38 C.F.R. §§ 4.40, 4.45 (1996), and 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Also, there is no 
basis for a separate disability rating for hammer toes as the 
March 1998 VA foot examination reflects that hammer toes have 
been corrected on the left and are not present on the right.

The Board has also considered whether application of the 
extraschedular provisions is warranted in this case.  
38 C.F.R. § 3.321(b) (1999).  However, as there is no 
objective evidence that the hallux valgus of the feet 
presents such an exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards, referral of this case pursuant to 38 C.F.R. 
§ 3.321(b) for extraschedular consideration is not warranted.  
While the appellant recently reported that she voluntarily 
quit her job at the United States Postal Service (USPS) due 
to foot problems, there is no objective evidence of record, 
such as employment records, showing that she is no longer 
employed by the USPS or that she lost any time from work due 
to her foot problems or that the USPS refused to make 
employment accommodations in light of her service-connected 
foot disabilities.


ORDER

Service connection for degenerative joint disease of the 
knees is denied.

An increased rating for hallux valgus of the right foot is 
denied.

An increased rating for hallux valgus of the left foot is 
denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 

